DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 has been considered by the examiner. Important note: given the large number of documents included in the information disclosure statement filed 08/13/2021, the documents cited have been considered as closely as any other document discovered during search and consideration of the claims would be. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 35-36, 39-40, 42, 59, 61, and 64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Desch (US 6050957 A).
Regarding Claim 35, Desch discloses a blood transfer device for obtaining blood from a patient (Abstract, multiple-draw syringe for extraction of a fluid into at least one fluid container), comprising:
Figs. 1-3, cylindrical body 12) including a port (Figs 1-3, distal end 16 of the cylindrical body 12) for connecting to a needle (Figs. 1-3, hollow needle 32 extends from the distal end 16 of the cylindrical body 12) that is inserted into the patient (See Fig. 2, needle 32 is inserted into arm of patient);
a channel (Figs. 1-3, first chamber 20) at least partially disposed in the housing (Figs. 1-3, distal end 16 of the syringe includes a first chamber 20), the channel defining at least a portion of a first fluid flow path for receiving a first volume of blood from the patient and contaminants therein (In Fig. 2, the chamber 20 is receiving fluid 30); and
a valve (Figs. 1-3, check valve including a ball 40) and a valve seat (Figs. 1-3, conical sidewall 26) disposed in the first fluid flow path (See Figs. 1-3, conical sidewall forms part of channel which is the first fluid path), the valve configured to allow the first volume of blood to substantially fill the channel (Col. 3 line 63 – Col. 4 line 6, a position supported by the stems 28 (FIG. 4) in spaced relationship from the fluid outlet 24 whereby to permit flow of fluid through the first chamber 20, out of the fluid outlet 24 and into the fluid chamber 38) and 
to automatically close (Col. 3 line 63 – Col. 4 line 6, [the valve is] shiftable from a position in engagement with the conical sidewall 26 whereby to close the fluid inlet 22. In Figs. 2 and 3, the application of pushing force to the plunger 14 automatically closes the check valve to allow fluid flow through conduit 30 into volume 52) to prevent at least a portion of the first volume of blood from contaminating a second volume of blood received from the patient into a second fluid flow path of the blood transfer device (From Col. 4 lines 47-54, the first volume of blood is received into the first enclosed fluid collection receptacle 82 when the valve is closed, which would prevent the blood from contaminating a second volume of blood which is received after the valve is reopened to fill the chamber and then reclosed to urge the fluid through the conduit 30 or 64 in Fig. 8.)

Col. 3 line 63 – Col. 4 line 6, a position supported by the stems 28 (FIG. 4) in spaced relationship from the fluid outlet 24 whereby to permit flow of fluid through the first chamber 20, out of the fluid outlet 24 and into the fluid chamber 38).

Regarding Claim 39, Desch further discloses wherein the valve when closed is in contact with the valve seat such that the valve forms a substantially fluid tight seal with walls defining the channel (Col. 3 line 63 – Col. 4 line 6, shiftable from a position in engagement with the conical sidewall 26 whereby to close the fluid inlet 22).

Regarding Claim 40, Desch further discloses wherein the valve is a one-way check valve (Col. 3 line 63 – Col. 4 line 6, check valve is positioned in the first chamber 20 to permit flow of fluid through the first chamber in one direction only).

Regarding Claim 42, Desch further discloses a seal (Figs. 1-4, stems 28), the valve when open allows at least a portion of the first volume of blood to flow toward the seal (See Fig. 2, when in a position supported by the stems 28 the valve permits flow of fluid through the first chamber 20, out of the fluid outlet 24 and into the fluid chamber 38 which includes flowing past the stems 28).

Regarding Claim 59, Desch discloses a blood transfer device for obtaining blood from a patient (Abstract, multiple-draw syringe for extraction of a fluid into at least one fluid container), comprising:
A housing (Figs. 1-3, cylindrical body 12) including a port (Figs 1-3, distal end 16 of the cylindrical body 12) for connecting to a needle (Figs. 1-3, hollow needle 32 extends from the distal end 16 of the cylindrical body 12) that is inserted into the patient (See Fig. 2, needle 32 is inserted into arm of patient);
Figs. 1-3, first chamber 20) at least partially disposed in the housing (Figs. 1-3, distal end 16 of the syringe includes a first chamber 20);
a one-way check valve in fluid communication with the channel (Col. 3 line 63 – Col. 4 line 6, check valve is positioned in the first chamber 20 to permit flow of fluid through the first chamber in one direction only); the one-way check valve configured to allow a first volume of blood to flow from the patient into the channel (Col. 3 line 63 – Col. 4 line 6, a position supported by the stems 28 (FIG. 4) in spaced relationship from the fluid outlet 24 whereby to permit flow of fluid through the first chamber 20, out of the fluid outlet 24 and into the fluid chamber 38) and
 to automatically close (Col. 3 line 63 – Col. 4 line 6, [the valve is] shiftable from a position in engagement with the conical sidewall 26 whereby to close the fluid inlet 22. In Figs. 2 and 3, the application of pushing force to the plunger 14 automatically closes the check valve to allow fluid flow through conduit 30 into volume 52) to prevent at least a portion of the first volume of blood from contaminating a second volume of blood received from the patient into a second fluid flow path of the blood transfer device (From Col. 4 lines 47-54, the first volume of blood is received into the first enclosed fluid collection receptacle 82 when the valve is closed, which would prevent the blood from contaminating a second volume of blood which is received after the valve is reopened to fill the chamber and then reclosed to urge the fluid through the conduit 30 or 64 in Fig. 8.).
	
Regarding Claim 61, Desch further discloses wherein the one-way check valve when closed is in contact with a valve seat (Figs. 1-3, Conical side wall 26) such that the valve forms a substantially fluid tight seal with walls defining the channel (Col. 3 line 63 – Col. 4 line 6, shiftable from a position in engagement with the conical sidewall 26 whereby to close the fluid inlet 22)

Figs. 1-4, stems 28), the valve when open allows at least a portion of the first volume of blood to flow toward the seal (See Fig. 2, when in a position supported by the stems 28 the valve permits flow of fluid through the first chamber 20, out of the fluid outlet 24 and into the fluid chamber 38 which includes flowing past the stems 28).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 35-41, 43-47, 49, 51-54, 57, and 59-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-64 filed 07/29/2021 of copending Application No. 17/388,971 (reference application corresponding to US 20210353193 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite a blood transfer device configured to perform the same functions as the device claimed by the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 17/388,979
Reference Application: 17/388,971
Claim 35:
a housing including a port for connecting to a needle that is inserted into the patient
a channel at least partially disposed in the housing
the channel defining at least a portion of a first fluid flow path for receiving a first 
a valve and a valve seat disposed in the first fluid flow path
the valve configured to allow the first volume of blood to substantially fill the channel and to automatically close to prevent at least a portion of the first volume of blood from contaminating a second volume of blood received from the patient into a second fluid flow path of the blood transfer device.

   a housing including a port configured to connect to a tube that is connected to the patient (corresponds to item i)
   a channel at least partially disposed in the housing (corresponds to item ii) and configured to receive a first volume of bodily fluid from the patient and contaminants therein (corresponds to item iii)
   a valve configured to open to allow at least a portion of the first volume of bodily fluid to substantially fill the channel and to automatically close, after receiving the portion of the first volume of bodily fluid, to substantially prevent the portion of the first volume of bodily fluid and contaminants therein from contaminating a second volume of bodily fluid received into a fluid flow path formed separately from the channel and disposed in the housing (Corresponds to item v).

Claim 63:  the valve when closed is in contact with a valve seat  (corresponds to item iv) (note, neither claim 57 nor 63 recite that the valve is disposed in the first fluid path. However, the valve is used to fill the channel which is part of the first fluid path. Since the valve and channel are in fluid communication, this path is inherently a “first fluid path”

wherein the valve opens to allow at least a portion of the first volume of blood to flow past the valve
Claim 58:
   wherein the valve when open is configured to allow at least a portion of the first volume of bodily fluid to flow past the valve (corresponds to item i)
Claim 37:
wherein the valve automatically closes in response to pressure equalizing between an inlet and an outlet of the valve

   wherein the valve automatically closes in response to pressure equalizing between an inlet and an outlet of the valve (corresponds to item i)

wherein the valve when closed is configured to allow creation of a negative pressure in the fluid flow path to draw the second volume of blood from the patient
Claim 62:   wherein the valve when closed is configured to allow creation of a negative pressure in the fluid flow path to draw the second volume of bodily fluid from the patient (corresponds to item i)
Claim 39:
wherein the valve when closed is in contact with the valve seat such that the valve forms a substantially fluid tight seal with walls defining the channel
Claim 63:
   wherein the valve when closed is in contact with a valve seat such that the valve forms a substantially fluid tight seal with the valve seat (corresponds to item i)
Claim 40:
wherein the valve is a one-way check valve
Claim 61:
   wherein the valve is a one-way check valve (corresponds to item i)
Claim 41:
wherein the second fluid flow path is separate from the channel
Claim 57:
   second volume of bodily fluid received into a fluid flow path formed separately from the channel and disposed in the housing (corresponds to item i)
Claim 43:	
a housing
a channel at least partially disposed in the housing
the channel defining at least a portion of an inner volume for receiving a first volume of blood from the patient and contaminants therein
a valve disposed in the channel
the valve configured to open in response to a pressure difference between an inlet and an outlet of the valve
the valve configured to automatically close, after at least a portion of the first volume of blood is received in the inner volume, 
to enable negative pressure to develop within the housing so that a second volume of blood can be drawn into a fluid flow path of the blood transfer device that is separate from the inner volume, while preventing the portion of the first volume of blood from contaminating the second volume of blood

a housing (corresponds to item i);
   a channel at least partially disposed in the housing (corresponds to item ii), 
   the channel defining at least a portion of an inner volume for receiving a first volume of bodily fluid from the patient (corresponds to item iii); and
   a valve disposed in the housing (corresponds to item iv);
   the valve configured to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve (corresponds to item v);
    the valve further configured to return to the closed configuration after at least a portion of the first volume of bodily fluid is received in the bodily-fluid transfer device (corresponds to item vi), the bodily-fluid transfer device with the valve in the closed configuration configured to:
enable development of negative pressure within the housing to draw a second volume of bodily fluid into a fluid flow path of the bodily-fluid transfer device, the fluid flow path being formed separately from the channel; and
substantially prevent the portion of the first volume of bodily fluid and contaminants contained therein from contaminating the second volume of bodily fluid (corresponds to item vii)  

wherein the valve opens to allow at least a portion of the first volume of blood to flow past the valve
Claim 48:
   wherein the valve in the open configuration is configured to allow at least a portion of the first volume of bodily fluid to flow past the valve from the distal end to the proximal end of the valve (corresponds to item i)
Claim 45:
wherein the valve automatically closes in response to pressure equalizing between the inlet and the outlet of the valve
Claim 49:
    wherein the valve automatically returns to the closed configuration after the portion of the first volume of bodily fluid is received into the inner volume in response to an equalization in pressure between the proximal end and the distal end of the valve (corresponds to item i)
Claim 46:
wherein the valve when closed is in contact with a valve seat disposed in the channel such that the valve forms a 

   wherein the valve in the closed configuration is in contact with a valve seat such that the valve forms a substantially fluid tight seal with the valve seat (corresponds to item i)

wherein the valve is a one-way check valve
Claim 46:
   wherein the valve is a one-way check valve (corresponds to item i)
Claim 49:
the housing includes a port for connecting to a sample container
Claim 45
    wherein the housing includes a port, the bodily-fluid transfer device configured to provide the sample of bodily fluid into the sample container via the port (corresponds to item i)
Claim 51:
a housing
a channel at least partially disposed in the housing
the channel defining at least a portion of a first fluid flow path for receiving a first volume of blood from the patient and contaminants therein
a valve disposed along the first fluid flow path
the valve configured to open in response to a pressure difference between an inlet and an outlet of the valve 
and to close in response to pressure equalizing between the inlet and the outlet of the valve
the blood transfer device in a first state configured to allow a first volume of blood to flow into the channel via the first fluid flow path
the blood transfer device, after receiving the first volume of blood, configured to be in a second state in which the valve is closed, the blood transfer device in the second state configured to receive a second volume of blood from the patient via a second fluid flow path, while preventing at least a portion of the first volume of blood from contaminating the second volume of blood

   a housing (corresponds to item i)
   a channel at least partially disposed in the housing (corresponds to item ii)
   the channel defining at least a portion of a first fluid flow path for receiving a first volume of bodily fluid from the patient (corresponds to item iii)
   a valve disposed along the first fluid flow path (corresponds to item iv)
   the valve configured to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve, (corresponds to item v)
   the valve further configured to return to the closed configuration after at least a portion of the first volume of bodily fluid is received in the bodily-fluid transfer device [in response to an equalization in pressure between the proximal end and the distal end of the valve] (from claim 39) (corresponds to item vi)
   “the channel defining at least a portion of a first fluid flow path for receiving a first volume of bodily fluid from the patient;”  occurs when the valve is in the open state because the valve returns to closed only “after at least a portion of the first volume of bodily fluid is received in the bodily-fluid transfer device” (corresponds to item vii)
   the bodily-fluid transfer device with the valve in the closed configuration configured to:
sequester the portion of the first volume of bodily fluid and contaminants contained therein and to allow a second volume of bodily fluid to flow from the patient into a second fluid flow path at least partially disposed in the housing, at least a portion of the second fluid flow path being formed separately from the first fluid flow path (corresponds to item vi)  

wherein the valve opens to allow at least a portion of the first volume of blood to flow past the valve
Claim 42:
   wherein the valve in the open configuration is configured to allow at least a portion of the first volume of bodily fluid to flow past the valve from the distal end to the proximal end of the valve (corresponds to item i)
Claim 53:
wherein the valve when closed is in contact with a valve seat such that the valve forms a substantially fluid tight seal with walls defining at least a portion of the first fluid flow path
Claim 37:   wherein the valve in the closed configuration is in contact with a valve seat disposed in the first fluid flow path such that the valve forms a substantially fluid tight seal with walls defining the first fluid flow path (corresponds to item i)
Claim 54:
wherein the second fluid flow path is separate from the channel
Claim 42:   wherein the second fluid flow path allows bodily fluid to flow in a pathway separate from the channel (corresponds to item i)
Claim 57:
wherein the blood transfer device in the second state is configured to allow creation of a negative pressure in the 

   the bodily-fluid transfer device with the valve in the closed configuration configured to:
enable development of negative pressure within the housing to draw a second volume of bodily fluid into a fluid flow path of the bodily-fluid transfer device, the fluid flow path being formed separately from the channel (corresponds to item i)

a housing including a port for connecting to a needle that is inserted into the patient
a channel at least partially disposed in the housing
a one-way check valve in fluid communication with the channel, 
the one-way check valve configured to allow a first volume of blood to flow from the patient into the channel and 
to automatically close, after at least a portion of the first volume of blood has been received from the patient, to prevent the portion of the first volume of blood and contaminants therein from contaminating a second volume of blood received into the blood transfer device
Claims 57 and 61:
   a housing including a port configured to connect to a tube that is connected to the patient (corresponds to item i)
   a channel at least partially disposed in the housing (corresponds to item ii)
   a valve (a one way check valve in Claim 61) configured to open to allow at least a portion of the first volume of bodily fluid to substantially fill the channel (corresponds to items iii and iv)
   to automatically close, after receiving the portion of the first volume of bodily fluid, to substantially prevent the portion of the first volume of bodily fluid and contaminants therein from contaminating a second volume of bodily fluid received into a fluid flow path formed separately from the channel and disposed in the housing (corresponds to item v)
Claim 60:


  
wherein the valve automatically closes in response to pressure equalizing between an inlet and an outlet of the valve (corresponds to item i)

wherein the one-way check valve when closed is in contact with a valve seat disposed in the channel such that the one-way check valve forms a substantially fluid tight seal with walls defining the channel
Claim 63
   wherein the valve when closed is in contact with a valve seat such that the valve forms a substantially fluid tight seal with the valve seat (corresponds to item i)
Claim 62:
wherein the valve when closed enables negative pressure to develop within the housing so that the second volume of blood can be drawn into blood transfer device
Claim 62:
   wherein the valve when closed is configured to allow creation of a negative pressure in the fluid flow path to draw the second volume of bodily fluid from the patient (corresponds to item i)


Claims are 42, 50, 58, and 64 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-64 of copending Application No. 17/388,971 (reference application corresponding to US 20210353193 A1) in view of Andrews (US 20090301317 A1). 
This is a provisional nonstatutory double patenting rejection.
Andrews [0027]) which is shown in Fig. 5 such that when the valve is open, the ball is not pressed against the ring and the fluid flows over the ring. It would have been obvious to one having ordinary skill in the art before the effective filing date to include a sealing member where, when open, the valve allows at least a portion of the first volume of blood to flow toward, and ultimately over, the seal as such is a known configuration for check valves as claimed in Application No. 17/388,971.

Allowable Subject Matter
Claims 37-38, 48, 55-56, 60, and 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding Claims 37 and 60, the closest prior art of record is Desch (US 6050957 A) who discloses that the valve closes when a pressure is applied to the syringe to force the valve closes and not that the valve closes in response to pressure equalizing between an inlet and an outlet of the valve.
Regarding Claims 38 and 62, the closest prior art of record is Desch (US 6050957 A) who discloses that the valve when open allows the creation of negative pressure to draw subsequent blood samples and not the valve when closed is configured to allow creation of a negative pressure in the fluid flow path to draw the second volume of blood from the patient.
Regarding Claim 63, the closest prior art of record is Desch (US 6050957 A) who discloses that the port and channel are both part of the fluid flow path for receiving a second portion of blood and not that the fluid flow path is separate from the channel.

Claim 43-47, 49-54, and 57-58 appear allowable over the prior art but are currently rejected with a double patenting rejection.
Regarding Claim 43, and dependent claims 44-50, the prior are of record fails to teach or reasonably suggest at least the limitations: “the valve configured to automatically close, after at least a portion of the first volume of blood is received in the inner volume, to enable negative pressure to develop within the housing so that a second volume of blood can be drawn into a fluid flow path of the blood transfer device that is separate from the inner volume.”
Regarding Claim 51, and dependent claims 52-58, the prior art of record fails to teach or reasonably suggest at least the limitations: “the valve configured to open in response to a pressure difference between an inlet and an outlet of the valve and to close in response to pressure equalizing between the inlet and the outlet of the valve” and “configured to be in a second state in which the valve is closed, the blood transfer device in the second state configured to receive a second volume of blood from the patient via a second fluid flow path, while preventing at least a portion of the first volume of blood from contaminating the second volume of blood.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791

/SEAN P DOUGHERTY/
Primary Examiner, Art Unit 3791